Eberhardt, Judge.
The sole question for decision is whether the provision in an agreement by a husband for the payment of a stipulated sum or a percentage of his gross monthly income, whichever might be greater, as child support, the contract having been incorporated in and made a part of a subsequent divorce decree, applies to the amount of his income before or after deduction of business expenses. This was settled by the Supreme Court in Holland v. Holland, 222 Ga. 467 (150 SE2d 673) to mean the husband’s “entire earnings . . . without deduction of expenses incurred.”
Consequently, a contrary ruling by the trial court was error, and the judgment based thereon must be

Reversed.


Felton, C. J., and Hall, J., concur.